            Case 1:20-cv-03880-ER Document 10 Filed 01/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIRSTEN BRITTLE,
                             Plaintiff,
                                                                       ORDER
                      – against –
                                                                  20 Civ. 3880 (ER)
NETAMORPHOSIS, LLC and LYDE SPANN, an
individual,
                             Defendants.


RAMOS, D.J.

         Plaintiff brought this action on May 19, 2020 for violations of the Fair Labor Standards

Act (“FLSA”) and the New York Labor Law. Doc. 1. On June 17, 2020, the Court granted the

parties’ application to stay the case pending arbitration. Doc. 8. On January 4, 2021, the parties

filed a joint stipulation of dismissal, seeking to dismiss this case with prejudice. Doc. 9.

         In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199, 200 (2d Cir. 2015). Because the parties in the instant suit have not received

such approval, the case may not yet be dismissed. See id. Accordingly, the parties are directed

to submit their proposed settlement agreement to the Court by January 19, 2021.



Dated:    January 4, 2021
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
